ORDER
The Disciplinary Review Board on May 8, 2000, having filed with the Court its decision concluding that STUART P. SCHLEM of MANALAPAN, who was admitted to the bar of this State in 1983, should be reprimanded for violating R. 1:21-6 (recordkeep-ing requirements), RPC 1.15(d) (requiring compliance with R. 1:21-6), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that STUART P. SCHLEM is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.